 Case 1:19-cv-05296-RMB-JS Document 1 Filed 02/11/19 Page 1 of 51 PageID: 1



CARELLA, BYRNE, CECCHI, OLSTEIN,
  BRODY & AGNELLO, P.C.
JAMES E. CECCHI
DONALD A. ECKLUND
5 Becker Farm Road
Roseland, NJ 07068
Telephone: 973/994-1700
973/994-1744 (fax)
jcecchi@carellabyrne.com
decklund@carellabyrne.com

Attorneys for Plaintiff

[Additional counsel appear on the signature page.]

                     UNITED STATES DISTRICT COURT

                          DISTRICT OF NEW JERSEY

MICHAEL WIGGLESWORTH,                    )   No.
Individually and on Behalf of All Others )
Similarly Situated,                      )   CLASS ACTION
                                         )
                         Plaintiff,      )   COMPLAINT FOR VIOLATIONS OF
                                         )   THE FEDERAL SECURITIES LAWS
      vs.
                                         )
MAIDEN HOLDINGS, LTD.,                   )
ARTURO M. RASCHBAUM, KAREN )                 DEMAND FOR JURY TRIAL
L. SCHMITT and JOHN M.                   )
MARSHALECK,                              )
                                         )
                         Defendants. )
                                         )
 Case 1:19-cv-05296-RMB-JS Document 1 Filed 02/11/19 Page 2 of 51 PageID: 2



      Plaintiff Michael Wigglesworth, individually and on behalf of all others

similarly situated, by plaintiff’s undersigned attorneys, for plaintiff’s complaint

against defendants, alleges the following based upon personal knowledge as to

plaintiff and plaintiff’s own acts and upon information and belief as to all other

matters based on the investigation conducted by and through plaintiff’s attorneys,

which included, among other things, a review of Maiden Holdings, Ltd. (“Maiden”

or the “Company”) press releases, U.S. Securities and Exchange Commission

(“SEC”) filings, analyst reports, media reports and other publicly disclosed reports

and information about the Company. Plaintiff believes that substantial additional

evidentiary support will exist for the allegations set forth herein after a reasonable

opportunity for discovery.

                             NATURE OF THE ACTION

      1.     This is a securities class action on behalf of all purchasers of Maiden

common stock between March 4, 2014 and November 9, 2018 (the “Class

Period”), against Maiden and certain of the Company’s former executive officers

seeking to pursue remedies under the Securities Exchange Act of 1934 (the

“Exchange Act”).

                         JURISDICTION AND VENUE

      2.     The claims asserted herein arise under §§10(b) and 20(a) of the

Exchange Act, 15 U.S.C. §§78j(b) and 78t(a), and Rule 10b-5, 17 C.F.R.



                                        -1-
 Case 1:19-cv-05296-RMB-JS Document 1 Filed 02/11/19 Page 3 of 51 PageID: 3



§240.10b-5. Jurisdiction is conferred by §27 of the Exchange Act, 15 U.S.C.

§78aa.

       3.     Venue is proper in this District pursuant to §27 of the Exchange Act.

The acts and transactions giving rise to the violations of law complained of

occurred in part in this District, including the dissemination of false and misleading

statements into this District. In addition, defendants reside and/or transact business

in this District. The Company maintains the primary offices of its U.S. subsidiary

in this District.

                                     PARTIES

       4.     Plaintiff Michael Wigglesworth purchased Maiden common stock

during the Class Period, as set forth in the certification attached hereto and

incorporated herein by reference, and suffered damages.

       5.     Defendant Maiden is a Bermuda-based holding company that provides

specialty reinsurance through its subsidiaries. During the Class Period, shares of

Maiden common stock traded on the NASDAQ Global Select Market

(“NASDAQ”) under the ticker symbol “MHLD.”

       6.     Defendant Arturo M. Raschbaum (“Raschbaum”) was the Chief

Executive Officer (“CEO”) and President of Maiden until his retirement, effective

September 1, 2018.




                                        -2-
 Case 1:19-cv-05296-RMB-JS Document 1 Filed 02/11/19 Page 4 of 51 PageID: 4



      7.    Defendant Karen L. Schmitt (“Schmitt”) was the Chief Financial

Officer (“CFO”) of Maiden from May 13, 2014 until her retirement, effective

September 1, 2018.

      8.    Defendant John M. Marshaleck (“Marshaleck”) was the CFO of

Maiden until May 13, 2014.

      9.    Defendants Raschbaum, Schmitt and Marshaleck are referred to

herein as the “Individual Defendants.”

      10.   During the Class Period, the Individual Defendants ran the Company

as hands-on managers overseeing Maiden’s operations and finances and made the

materially false and misleading statements described herein.      The Individual

Defendants had intimate knowledge about core aspects of Maiden’s financial and

business operations, including its major contracts and revenue sources.         In

addition, the Individual Defendants were personally involved in overseeing the

Company’s risk management and underwriting policies and practices. They were

also intimately involved in deciding which disclosures would be made by Maiden.

                                BACKGROUND

      11.   Defendant Maiden is a Bermuda-based holding company that provides

reinsurance services through its subsidiaries. Reinsurance is the process by which

one insurance company insures policies underwritten by another insurance

company, allowing that company to mitigate its risk in the event of adverse



                                         -3-
 Case 1:19-cv-05296-RMB-JS Document 1 Filed 02/11/19 Page 5 of 51 PageID: 5



developments that may cause policy losses.         The insurance company pays

premiums to the reinsurance company and, if a loss triggered under the reinsurance

policy develops, the insurance company can “cede” the agreed upon amount of loss

to the reinsurer.

      12.    Because Maiden is a reinsurance company, the reliability of the

underwriting procedures and processes it uses to evaluate the underlying policies it

reinsures are critical to the Company’s success. It is of central important to

investors that Maiden accurately assess and disclose potential risks and liabilities

related to these underlying policies and, further, that the Company appropriately

price its reinsurance policies to account for such risks, establish adequate loss

reserves, and avoid adverse developments and unexpected losses.

      13.    Maiden has two reportable operating segments: (i) Diversified

Reinsurance; and (ii) AmTrust Reinsurance. The Diversified Reinsurance segment

consists of a portfolio of predominantly property and casualty reinsurance business

focusing on regional and specialty property and casualty insurance companies.

The AmTrust Reinsurance segment includes all business ceded by AmTrust

Financial Services, Inc. (“AmTrust”).

      14.    AmTrust and Maiden are closely related entities, with Maiden noting

in financial filings that it “may be deemed an affiliate of AmTrust.” AmTrust was

founded in 1998 by the brothers Michael Karfunkel (“M. Karfunkel”) and George



                                        -4-
 Case 1:19-cv-05296-RMB-JS Document 1 Filed 02/11/19 Page 6 of 51 PageID: 6



Karfunkel (“G. Karfunkel”). The company underwrites and provides various niche

property and casualty insurance products.

      15.     Similarly, Maiden was formed in 2007 by M. Karfunkel, G.

Karfunkel, and M. Karfunkel’s son-in-law, Barry Zyskind (“Zyskind”), primarily

to provide reinsurance services to AmTrust. Zyskind is the current Chairman of

the Board of Maiden (the “Board”), as well as the CEO, President, and Chairman

of AmTrust. Members of the Karfunkel family are also principal stockholders of

AmTrust and owned or controlled about 49% of AmTrust’s outstanding common

shares as of December 31, 2016.

      16.     During the Class Period, AmTrust was Maiden’s largest customer,

and the companies engage in substantial commercial dealings with one another.

Most notably, Maiden reinsured a large portion of AmTrust’s portfolio, and the

AmTrust Reinsurance segment made up the majority of Maiden’s revenues. For

example, as of December 31, 2016, the AmTrust Reinsurance segment made up

over 70% of Maiden’s net premiums written and net premiums earned and,

pursuant to a reinsurance agreement between the parties, the Company can reinsure

40% of AmTrust’s written premiums net of reinsurance with unaffiliated

reinsurers.

      17.     As AmTrust was Maiden’s largest and most important client, it was

especially critical that the Company appropriately assess and disclose to investors



                                       -5-
 Case 1:19-cv-05296-RMB-JS Document 1 Filed 02/11/19 Page 7 of 51 PageID: 7



the potential risks and liabilities of the AmTrust policies that it reinsures and that

Maiden appropriately account for these risks in its pricing and loss reserves. In

light of AmTrust’s importance, the companies’ close and historical relationship

and ongoing business dealings, and the nature of reinsurance underwriting, Maiden

received detailed policy data that allowed it to know the truth about the risks and

likelihood of loss associated with the AmTrust insurance policies it reinsured

before and during the Class Period, whether or not these risks were accurately

disclosed to investors or the public.

      18.    For example, defendant Schmitt, Maiden’s CFO, has stated that

Maiden received a “lot of detailed actuarial data from AmTrust” in order to set its

“own reserves” for reinsured AmTrust policies.           Similarly, Maiden’s CEO,

defendant Raschbaum, has stated that “Maiden maintains a robust process of

working with our clients” – including AmTrust, the Company’s most important

client – “to better understand the underlying dynamics of their loss development,”

which “includes active and ongoing claims management with additional case

reserves posted by our claims professionals as necessary and auditing activities, as

well as account-specific actuarial analyses that all help to shape our view of

ultimate exposure.” In fact, the companies’ businesses are so closely interrelated

that, when defendant Raschbaum was asked by an analyst during an earnings

conference call if AmTrust and Maiden should reach “consensus” on setting the



                                        -6-
 Case 1:19-cv-05296-RMB-JS Document 1 Filed 02/11/19 Page 8 of 51 PageID: 8



appropriate reserves for overlapping segments of their portfolios, defendant

Raschbaum responded, “Absolutely.”

      19.    Throughout the Class Period, defendants misrepresented the quality

and nature of Maiden’s underwriting and risk management policies and practices

and the risks of its reinsurance portfolio. In particular, defendants misleadingly

claimed that they were subjecting AmTrust’s insurance portfolio to robust analysis

and cross-checks to ensure that the Company had appropriately priced the risk of

reinsuring AmTrust’s insurance portfolio. In truth, the Company had failed to

employ sufficient underwriting and risk management protocols and had largely

abdicated its responsibility to ensure that its AmTrust Reinsurance segment priced

policies commensurate with the risk assumed by the Company. These failures

subjected the Company, and investors, to catastrophic losses. As those losses were

realized, the price of Maiden stock declined precipitously.

        MATERIALLY FALSE AND MISLEADING STATEMENTS
              ISSUED DURING THE CLASS PERIOD

      20.    The Class Period began on March 4, 2014. On that date, Maiden filed

an annual report on Form 10-K with the SEC for the fiscal fourth quarter and year

ended December 31, 2013 (the “2013 10-K”). The 2013 10-K contained materially

false and misleading statements of fact and failed to disclose facts required to be

disclosed therein under the rules and regulations regarding its preparation.




                                        -7-
 Case 1:19-cv-05296-RMB-JS Document 1 Filed 02/11/19 Page 9 of 51 PageID: 9



       21.    For the fourth fiscal quarter, Maiden reported operating earnings of

$23.3 million and net premiums written of $445.9 million. For 2013, Maiden

reported operating earnings of $87.5 million and net premiums written of $2.1

billion.     During 2013, the Company recorded an estimated net favorable

development on prior year loss reserves of $1.4 million.

       22.    The 2013 10-K represented that Maiden employed sophisticated and

dependable risk management processes based on detailed data from its reinsurance

customers in order to appropriately price policies, set loss and loss adjustment

expense (“LAE”) reserves and avoid unexpected adverse developments, which

would allow the Company to provide predictable operating results and shareholder

returns.     For example, the 2013 10-K stated that Maiden “specialize[s] in

reinsurance solutions that optimize financing and risk management by providing

coverage within the more predictable and actuarially credible lower layers of

coverage and/or reinsuring risks that are believed to be lower hazard, more

predictable and generally not susceptible to catastrophe claims.”

       23.    Similarly, the 2013 10-K stated that Maiden’s “Business Strategy”

was its “Dedication to Predictable and Stable Results,” which was purportedly

achieved by: “(1) focusing on traditional, lower volatility lines of business that are

more predictable and thus, produce more stable long-term operating results and

require less capital to achieve those results; and (2) placing emphasis on working



                                        -8-
Case 1:19-cv-05296-RMB-JS Document 1 Filed 02/11/19 Page 10 of 51 PageID: 10



layer and pro rata reinsurance participations where data is more abundant and

results are more predictable.”       The 2013 10-K also stated that Maiden’s

subsidiaries maintained an “efficient operating platform that target [sic] lines of

business and types of contracts that are more predictable than the market as a

whole, allowing stability of earnings over time.”

      24.   In addition, the 2013 10-K represented that Maiden utilized

comprehensive and robust risk management systems, procedures and controls to

ensure that risks were accurately assessed and accounted for on an ongoing basis.

The 2013 10-K stated in pertinent part:

             Central to the reinsurance business is the assumption and
      management of risk. Our risk management discipline therefore
      focuses on both quantitative and qualitative elements as the means
      to achieve targeted shareholder returns through a balanced analysis
      and assessment of these elements. The quantitative aspect of our risk
      management practice focuses on understanding and controlling a
      broad array of risk parameters in order to achieve desired returns. Our
      business model further mitigates the risk inherent in our business by
      focusing on lines of business which are less volatile and thus, require
      less capital to support the exposures generated by those lines of
      business. The qualitative aspect of our risk management practice
      focuses on identifying and assessing risks, and taking the necessary
      steps to reduce or mitigate risks, or those risks that could threaten the
      achievement of our business objectives.

            We believe that we have developed a strong risk management
      culture within Maiden through the establishment of various processes
      and controls which focus on our risk exposures. We are continually
      reviewing and enhancing these processes and developing additional
      processes that may be necessary to achieve our business strategies and
      objectives within our risk management practice. Specific risk



                                          -9-
Case 1:19-cv-05296-RMB-JS Document 1 Filed 02/11/19 Page 11 of 51 PageID: 11



      management practices that have been or are being developed to meet
      our risk management goals include:

                 Tracking portfolio volatility over time;

                 Identifying   risk   mitigation   opportunities      and
                  implementing them as appropriate;

                 Understanding the capital required to support the
                  underwriting portfolio and individual contracts;

                  Monitoring and managing exposure by line of business
                  and geographic concentration;

                  Monitoring and limiting catastrophe aggregates and
                  concentrations;

                 Monitoring and managing operational risks across the
                  organization; and

                 Identifying, monitoring and managing emerging risks as
                  they develop.
             Our Enterprise Risk Management (“ERM”) Committee, which
      consists of members of the Company’s executive management,
      focuses primarily on identifying correlations among our primary
      categories of risk, developing metrics to assess our overall risk
      appetite, establish appropriate risk parameters and tolerances,
      performing an annual risk assessment and continually reviewing
      factors that may impact our organizational risk.         This risk
      governance structure is complemented by our internal audit
      department, which assesses the adequacy and effectiveness of our
      internal control systems and coordinates risk-based audits and
      compliance reviews and other specific initiatives to evaluate and
      address risk within targeted areas of our business. Our ERM is
      dynamic, with periodic updates being made to reflect organizational
      processes, as well as staying current with changes within our
      industry and the global economic environment.
      25.   Similarly, the 2013 10-K represented that Maiden utilized a robust,

disciplined and client-focused underwriting risk management system that relied on

                                      - 10 -
Case 1:19-cv-05296-RMB-JS Document 1 Filed 02/11/19 Page 12 of 51 PageID: 12



detailed actuarial data and independent analyses of the underlying policies the

Company reinsured as overseen by the Company’s CEO, defendant Raschbaum.

The 2013 10-K stated in pertinent part as follows:

      Underwriting Risk Management
            Internal underwriting controls are established by our
      underwriting executives who are the Chief Underwriting Officer of
      Maiden Bermuda, and the President of Maiden US, working in close
      coordination with our Chief Executive Officer.            Underwriting
      authority is delegated to the managers in each business segment and to
      underwriters in accordance with prudent practice and an
      understanding of each underwriter’s capabilities. Our policy is to
      grant each underwriting team a specified limit, consistent with our
      operating guidelines. Our targeted performance goals and guidelines
      are regularly reviewed by management to reflect changes in market
      conditions, interest rates, capital requirements and market-expected
      returns.
            We have a disciplined approach to underwriting and risk
      management that relies heavily upon the collective underwriting
      expertise of our management and staff. This expertise is in turn
      guided by the following underwriting principles:

           we will underwrite and accept only those risks we know and
            understand;

           we will perform our own independent pricing and risk review
            on all risks we accept; and

           we will accept only those risks that are expected to earn an
            appropriate risk-adjusted return on capital commensurate
            with the risk the present.
             Before we review any program proposal, we consider the
      appropriateness of the client, including the quality of its
      management, its financial stability and its risk management
      strategy. In addition, we require each program to include significant
      information on the nature of the perils to be included and detailed


                                       - 11 -
Case 1:19-cv-05296-RMB-JS Document 1 Filed 02/11/19 Page 13 of 51 PageID: 13



      exposure and loss information, including rate changes and changes in
      underwriting and claims handling guidelines over time. We often
      conduct an on-site audit of the client’s operations prior to quoting. If
      a program meets our underwriting criteria, we then develop a proposal
      which contemplates the prospective client’s needs, that account’s
      risk/reward profile, as well as our corporate risk objectives. We have
      fully integrated our internal claims, underwriting and pricing actuarial
      staff into the underwriting and decision making process. We use in-
      depth actuarial, claims and exposure analyses to evaluate contracts
      prior to quoting. We underwrite and accept property and casualty
      reinsurance business, accident and health reinsurance business and
      certain specialty property insurance business. In general, we seek to
      underwrite reinsurance business that historically is lower in
      volatility and more predictable than other classes of reinsurance
      business such as catastrophe reinsurance, which we generally seek to
      avoid. As part of our risk management process, we seek to identify
      those casualty and specialty exposures that are most likely to be
      simultaneously influenced by significant events. These exposures are
      then jointly tracked to ensure that we do not develop an excessive
      accumulation of exposure to that particular type of event.

      26.   The 2013 10-K also stated that Maiden determined the amount of

appropriate loss reserves by “using prudent actuarial methods after reviewing all

information known to us at the date they are recorded.”

      27.   In particular, the 2013 10-K highlighted the dependability and

reliability of Maiden’s AmTrust Reinsurance segment, stating that the “the

underlying experience of the book has significant seasoning” and that extra

precautions had been taken to properly assess risks related to relatively new parts

of the business. Likewise, the 2013 10-K stated that Maiden’s “actuarial analysis

of [the AmTrust Reinsurance] book of business is more refined in that it utilizes a

combination of monthly and quarterly data instead of contract period data in


                                       - 12 -
Case 1:19-cv-05296-RMB-JS Document 1 Filed 02/11/19 Page 14 of 51 PageID: 14



totality.” The 2013 10-K also stated that “the refinement of the data . . . allows for

greater use of the loss development method earlier on in the maturity of the book

than would ordinarily occur.”

      28.    The statements by defendants detailed in ¶¶22-27 are referred to

herein as the “10-K Underwriting and Risk Control Statements.”

      29.    The 2013 10-K was signed by and contained certifications of

defendants Raschbaum and Marshaleck stating that the financial information

contained in the 2013 10-K was accurate and disclosed any material changes to the

Company’s internal control over financial reporting and “fairly present[ed] in all

material respects the financial condition, results of operations and cash flows of”

Maiden.

      30.    On May 12, 2014, Maiden filed a quarterly report on Form 10-Q with

the SEC for the quarter ended March 31, 2014 (the “Q1 2014 10-Q”). For the

quarter, Maiden reported operating earnings of $25.6 million, net premiums written

of $709.9 million, a net loss ratio of 67.0% and that its reserve for loss and LAE

had increased by 4.9% year-over-year.

      31.    The Q1 2014 10-Q stated that Maiden “specialize[s] in reinsurance

solutions that optimize financing by providing coverage within the more

predictable and actuarially credible lower layers of coverage and/or reinsuring

risks that are believed to be lower hazard, more predictable and generally not



                                        - 13 -
Case 1:19-cv-05296-RMB-JS Document 1 Filed 02/11/19 Page 15 of 51 PageID: 15



susceptible to significant claims from natural catastrophes.” The Q1 2014 10-Q

also stated that Maiden “continue[s] to maintain [its] adherence to disciplined

underwriting by declining business when pricing, terms and conditions do not

meet [its] underwriting and pricing standards.” These statements by defendants are

referred to herein as the “10-Q Underwriting and Risk Control Statements.”

      32.     The Q1 2014 10-Q was signed by and contained certifications of

defendants Raschbaum and Marshaleck stating that the financial information

contained in the Q1 2014 10-Q was accurate and “fairly present[ed] in all material

respects the financial condition, results of operations and cash flows of” Maiden.

      33.     On August 11, 2014, Maiden filed a quarterly report on Form 10-Q

with the SEC for the quarter ended June 30, 2014 (the “Q2 2014 10-Q”). For the

quarter, Maiden reported operating earnings of $28.2 million, net premiums written

of $540.9 million, a net loss ratio of 65.7% and that its reserve for loss and LAE

had increased by 2.3% year-over-year. In addition, the Q2 2014 10-Q contained

substantially the same representations as the 10-Q Underwriting and Risk Control

Statements.

      34.     The Q2 2014 10-Q was signed by and contained certifications of

defendants Raschbaum and Schmitt stating that the financial information contained

in the Q2 2014 10-Q was accurate and “fairly present[ed] in all material respects

the financial condition, results of operations and cash flows of” Maiden.



                                       - 14 -
Case 1:19-cv-05296-RMB-JS Document 1 Filed 02/11/19 Page 16 of 51 PageID: 16



      35.    On November 10, 2014, Maiden filed a quarterly report on Form 10-Q

with the SEC for the quarter ended September 30, 2014 (the “Q3 2014 10-Q”). For

the quarter, Maiden reported operating earnings of $29.3 million, net premiums

written of $605.5 million, a net loss ratio of 67.2% and that its reserve for loss and

LAE had increased by 17% year-over-year.           In addition, the Q3 2014 10-Q

contained substantially the same representations as the 10-Q Underwriting and

Risk Control Statements.

      36.    The Q3 2014 10-Q was signed by and contained certifications of

defendants Raschbaum and Schmitt stating that the financial information contained

in the Q3 2014 10-Q was accurate and “fairly present[ed] in all material respects

the financial condition, results of operations and cash flows of” Maiden.

      37.    On March 13, 2015, Maiden filed an annual report on Form 10-K with

the SEC for the fiscal fourth quarter and year ended December 31, 2014 (the “2014

10-K”). For the quarter, Maiden reported operating earnings of $34.6 million and

net premiums written of $601.9 million. For 2014, Maiden reported operating

earnings of $117.7 million and net premiums written of $2.5 billion. During 2014,

the Company recorded estimated net adverse development on prior year loss

reserves of $18.8 million, or 1.0%, of prior year net loss and LAE reserves. In

addition, the 2014 10-K contained substantially similar representations as the 10-K

Underwriting and Risk Control Statements.



                                        - 15 -
Case 1:19-cv-05296-RMB-JS Document 1 Filed 02/11/19 Page 17 of 51 PageID: 17



      38.     The 2014 10-K was signed by and contained certifications of

defendants Raschbaum and Schmitt stating that the financial information contained

in the 2014 10-K was accurate and “fairly present[ed] in all material respects the

financial condition, results of operations and cash flows of” Maiden.

      39.     On May 11, 2015, Maiden filed a quarterly report on Form 10-Q with

the SEC for the quarter ended March 31, 2015 (the “Q1 2015 10-Q”). For the

quarter, Maiden reported operating earnings of $26.6 million, net premiums written

of $797.0 million, a net loss ratio of 64.8% and that its reserve for loss and LAE

had increased by 7.4% year-over-year. In addition, the Q1 2015 10-Q contained

substantially the same representations as the 10-Q Underwriting and Risk Control

Statements.

      40.     The Q1 2015 10-Q was signed by and contained certifications of

defendants Raschbaum and Schmitt stating that the financial information contained

in the Q1 2015 10-Q was accurate and “fairly present[ed] in all material respects

the financial condition, results of operations and cash flows of” Maiden.

      41.     On August 10, 2015, Maiden filed a quarterly report on Form 10-Q

with the SEC for the quarter ended June 30, 2015 (the “Q2 2015 10-Q”). For the

quarter, Maiden reported operating earnings of $28.4 million, net premiums written

of $629.6 million, a net loss ratio of 67.8% and that its reserve for loss and LAE

had increased by 18.2% year-over-year. In addition, the Q2 2015 10-Q contained



                                       - 16 -
Case 1:19-cv-05296-RMB-JS Document 1 Filed 02/11/19 Page 18 of 51 PageID: 18



substantially the same representations as the 10-Q Underwriting and Risk Control

Statements.

      42.     The Q2 2015 10-Q was signed by and contained certifications of

defendants Raschbaum and Schmitt stating that the financial information contained

in the Q2 2015 10-Q was accurate and “fairly present[ed] in all material respects

the financial condition, results of operations and cash flows of” Maiden.

      43.     On November 9, 2015, Maiden filed a quarterly report on Form 10-Q

with the SEC for the quarter ended September 30, 2015 (the “Q3 2015 10-Q”). For

the quarter, Maiden reported operating earnings of $25.8 million, net premiums

written of $599.2 million, a net loss ratio of 67.2% and that its reserve for loss and

LAE had increased by 11.1% year-over-year. In addition, the Q3 2015 10-Q

contained substantially the same representations as the 10-Q Underwriting and

Risk Control Statements.

      44.     The Q3 2015 10-Q was signed by and contained certifications of

defendants Raschbaum and Schmitt stating that the financial information contained

in the Q3 2015 10-Q was accurate and “fairly present[ed] in all material respects

the financial condition, results of operations and cash flows of” Maiden.

      45.     On March 1, 2016, Maiden filed an annual report on Form 10-K with

the SEC for the fiscal fourth quarter and year ended December 31, 2015 (the “2015

10-K”). For the quarter, Maiden reported operating earnings of $26.4 million and



                                        - 17 -
Case 1:19-cv-05296-RMB-JS Document 1 Filed 02/11/19 Page 19 of 51 PageID: 19



net premiums written of $488.4 million. For 2015, Maiden reported operating

earnings of $107.2 million and net premiums written of $2.5 billion. During 2015,

the Company recorded estimated net adverse development on prior year loss

reserves of $74.9 million, or 3.3%, of prior year net loss and LAE reserves,

compared to net unfavorable development of $18.8 million, or 1.0%, in 2014 and

net favorable development of $1.4 million, or 0.1%, in 2013. In addition, the 2015

10-K contained substantially similar representations as the 10-K Underwriting and

Risk Control Statements.

      46.   Moreover, the 2015 10-K contained additional representations that

Maiden utilized comprehensive and robust risk management systems, procedures

and controls to ensure that risks were accurately assessed and accounted for on an

ongoing basis. For example, the 2015 10-K stated in pertinent part:

             Our Enterprise Risk Management (“ERM”) Committee
      monitors and oversees the risk environment and provides direction to
      mitigate, to an acceptable level, the most significant and material risks
      that may adversely affect the Company’s ability to achieve its goals.
      The Committee facilitates a culture of continuous improvement of
      the Company’s capabilities around managing its strategic risks. The
      ERM Committee establishes appropriate risk parameters and
      tolerances, performs risk assessments, continually reviews factors that
      may impact our organizational risk and develops and implements
      strategies and action plans to mitigate key risks.

            Maiden’s ERM program is designed to achieve the following:

           Establish a process to assess strategies and business decisions
            on a risk/reward basis;



                                       - 18 -
Case 1:19-cv-05296-RMB-JS Document 1 Filed 02/11/19 Page 20 of 51 PageID: 20




          Establish a risk governance structure with clearly defined roles
           and responsibilities;

          Identify and assess all material risks from internal and external
           sources;

          Manage risks within Maiden’s risk appetite; and

          Effective review and reporting of major loss events.

     Specific risk management practices that have been or are being
     developed to meet our risk management goals include:

          Scenario/stress testing to assess the level of a specific risk and
           mitigation effects;

          Setting risk tolerances that we use to monitor and limit risk;

          Tracking expected portfolio volatility over time;

          Identifying risk mitigation opportunities and implementing
           them as appropriate;

          Understanding the capital required to support the underwriting
           portfolio and individual contracts;

          Monitoring and managing exposure by line of business and
           geographic concentration;

          Monitoring and        limiting      catastrophe   aggregates     and
           concentrations;

          Monitoring and        limiting       terrorism    aggregates     and
           concentrations;

          Monitoring and managing operational risks across the
           organization;

          Monitoring and managing the Company’s exposure to cyber
           threats; and

          Identifying, monitoring and managing emerging risks as they
           develop.

                                      - 19 -
Case 1:19-cv-05296-RMB-JS Document 1 Filed 02/11/19 Page 21 of 51 PageID: 21



            Maiden’s ERM framework reflects the ‘three lines of defense’
      approach to risk management, which involves risk owners having
      responsibility for identifying and managing risks, the ERM
      Committee providing global tools and policies, and internal audit
      performing independent reviews. The Maiden Board of Directors has
      overall responsibility for oversight of the ERM program.

      47.   The 2015 10-K also stated that the risk management culture at Maiden

flowed from the “top” of the organization and extended “entity wide,” which

allowed the Company to continually review and fine-tune its risk management

processes to ensure their effectiveness. The 2015 10-K stated in pertinent part as

follows:

             Maiden has a strong risk management culture set by the tone
      at the top, the Chief Executive Officer (“CEO”), which is then
      established entity wide through various processes and controls which
      focus on our risk exposures. Maiden continually develops, reviews,
      and enhances these processes which we believe to be necessary to
      achieve our business strategies and objectives within our risk
      management practice.

            There is involvement from all Maiden employees and risk
      owners are required to assist with the identification of risks, creation
      of appropriate responses to risks, and maintain them within the risk
      appetite and tolerances that the ERM Committee believes are
      necessary to achieve our business strategies and objectives.
             The ERM Committee focuses primarily on identifying
      interactions among our primary categories of risk, developing metrics
      to assess our overall risk appetite, establishing appropriate risk
      parameters and tolerances, monitoring those tolerances, establishing
      and determining actions, if deemed necessary, in the event of a
      tolerance breach, performing ongoing risk assessment and
      continually reviewing factors that may impact our organizational
      risk. Maiden’s internal audit department assesses the adequacy and
      effectiveness of our risk management framework and mitigating


                                       - 20 -
Case 1:19-cv-05296-RMB-JS Document 1 Filed 02/11/19 Page 22 of 51 PageID: 22



      controls and coordinates risk-based audits to evaluate and address risk
      within targeted areas of our business.

             This risk governance structure is complemented by our internal
      audit department. The core functions of this department are 1) assess
      the adequacy and effectiveness of our internal control systems; 2)
      coordinates [sic] risk-based audits and compliance reviews; and 3)
      carry out other initiatives to evaluate and address risk within targeted
      areas of our business. Our ERM is dynamic and constantly evolving
      to reflect changes to our organizational processes, global economic
      environment as well as implementing the latest industry standards.

             Our management’s internal ERM efforts are overseen by the
      Company’s Audit Committee. This Committee, comprised solely of
      independent directors, assesses whether management is addressing
      risk issues in a timely and appropriate manner. Internal controls and
      ERM can provide a reasonable but not absolute assurance that our
      control objectives will be met. The possibility of material financial
      loss remains in spite of our ERM efforts.

      48.   Similarly, the 2015 10-K stated that Maiden utilized a robust,

disciplined and client-focused underwriting risk management system that relied on

detailed actuarial data and independent analyses of the underlying policies the

Company reinsured. The 2015 10-K stated in pertinent part:

      Underwriting Risk Management

            Internal underwriting controls are established by our
      underwriting executives who are the Chief Underwriting Officer of
      Maiden Bermuda, and the President of Maiden US, working in close
      coordination with our CEO, our Chief Financial Officer (“CFO”) and
      the President of Maiden Bermuda. Underwriting authority is
      delegated to the managers in each business segment and to underwrite
      in accordance with prudent practice and an understanding of each
      underwriter’s capabilities. In accordance with our underwriting
      guidelines, underwriting authorities are delegated to underwriting
      teams as well as individual underwriters. Our targeted performance
      goals and guidelines are regularly reviewed by management to reflect


                                       - 21 -
Case 1:19-cv-05296-RMB-JS Document 1 Filed 02/11/19 Page 23 of 51 PageID: 23



      changes in market conditions, interest rates, capital requirements and
      market-expected returns.

      49.    In particular, the 2015 10-K highlighted the dependability and

reliability of Maiden’s AmTrust Reinsurance segment, stating that the “majority of

the exposure in the underlying book of business has significant seasoning, and

allows for a significant amount of credibility in using parameters derived from

historical experience to calculate reserve estimates.” Likewise, the 2015 10-K

stated that Maiden’s “actuarial analysis of this book of business is more refined in

that it utilizes a combination of quarterly and annual data instead of contract period

data in totality.” The 2015 10-K also pointed to “[a]dditional data detailing items

such as class of business, state, claim counts, frequency and severity is available,

further enhancing the reserve analysis,” which, “[b]ecause of the refinement of the

data, . . . allows for greater use of the loss development method earlier on in the

maturity of the book than would ordinarily occur.”

      50.    The 2015 10-K was signed by and contained certifications of

defendants Raschbaum and Schmitt stating that the financial information contained

in the 2015 10-K was accurate and “fairly present[ed] in all material respects the

financial condition, results of operations and cash flows of” Maiden.

      51.    On May 10, 2016, Maiden filed a quarterly report on Form 10-Q with

the SEC for the quarter ended March 31, 2016 (the “Q1 2016 10-Q”). For the

quarter, Maiden reported operating earnings of $28.3 million, net premiums written


                                        - 22 -
Case 1:19-cv-05296-RMB-JS Document 1 Filed 02/11/19 Page 24 of 51 PageID: 24



of $792.8 million, a loss ratio of 65% and that its reserve for loss and LAE had

increased by 6.9% year-over-year.      In addition, the Q1 2016 10-Q contained

substantially the same representations as the 10-Q Underwriting and Risk Control

Statements.

      52.     The Q1 2016 10-Q was signed by and contained certifications of

defendants Raschbaum and Schmitt stating that the financial information contained

in the Q1 2016 10-Q was accurate and “fairly present[ed] in all material respects

the financial condition, results of operations and cash flows of” Maiden.

      53.     On August 9, 2016, Maiden filed a quarterly report on Form 10-Q

with the SEC for the quarter ended June 30, 2016 (the “Q2 2016 10-Q”). For the

quarter, Maiden reported operating earnings of $28.4 million, net premiums written

of $650.4 million, a loss ratio of 66.8% and that its reserve for loss and LAE had

increased by 2.9% year-over-year. In addition, the Q2 2016 10-Q contained

substantially the same representations as the 10-Q Underwriting and Risk Control

Statements.

      54.     The Q2 2016 10-Q was signed by and contained certifications of

defendants Raschbaum and Schmitt stating that the financial information contained

in the Q2 2016 10-Q was accurate and “fairly present[ed] in all material respects

the financial condition, results of operations and cash flows of” Maiden.




                                       - 23 -
Case 1:19-cv-05296-RMB-JS Document 1 Filed 02/11/19 Page 25 of 51 PageID: 25



      55.    On November 8, 2016, Maiden filed a quarterly report on Form 10-Q

with the SEC for the quarter ended September 30, 2016 (the “Q3 2016 10-Q”). For

the quarter, Maiden reported operating earnings of $30.2 million, net premiums

written of $690.7 million, a net loss ratio of 66.6% and that its reserve for loss and

LAE had increased by 4.9% year-over-year.          In addition, the Q3 2016 10-Q

contained substantially the same representations as the 10-Q Underwriting and

Risk Control Statements.

      56.    The Q3 2016 10-Q was signed by and contained certifications of

defendants Raschbaum and Schmitt stating that the financial information contained

in the Q3 2016 10-Q was accurate and “fairly present[ed] in all material respects

the financial condition, results of operations and cash flows of” Maiden.

      57.    The statements referenced in ¶¶21-56 were materially false and

misleading because they misrepresented and failed to disclose the following

adverse facts that were known to defendants or recklessly disregarded by them:

             (a)   that Maiden lacked adequate underwriting processes and risk

management controls necessary to accurately price its reinsurance policies, set

appropriate loss reserves and avoid excessive losses;

             (b)   that Maiden failed to take steps necessary to properly assess

and cross check the insurance portfolio of AmTrust, its largest client and a related




                                        - 24 -
Case 1:19-cv-05296-RMB-JS Document 1 Filed 02/11/19 Page 26 of 51 PageID: 26



entity, to ensure that its reinsurance of AmTrust’s portfolio was properly priced

and did not expose the Company to the risk of excessive losses;

             (c)   that Maiden failed to conduct appropriate independent reviews,

actuarial analyses and audits of the policies underlying its AmTrust Reinsurance

segment, which would have revealed that the risk of loss from these policies was

significantly understated; and

             (d)   as a result of (a)-(c), Maiden was subject to materially

heightened risk of financial loss, reserve charges and diminished prospects.

      58.    In addition, Item 303 of SEC Regulation S-K, 17 C.F.R.

§229.303(a)(3)(ii) (“Item 303”) required the 2013 10-K, 2014 10-K and 2015 10-K

to “[d]escribe any known trends or uncertainties that have had or that the registrant

reasonably expects will have a material favorable or unfavorable impact on net

sales or revenues or income from continuing operations.” Defendants’ failure to

disclose that they did not maintain adequate underwriting processes and risk

management controls was a violation of Item 303 because it was a known trend

and uncertainty that was likely to, and did, have a material unfavorable impact on

the Company’s revenues and income from continuing operations.

      59.    Then, on February 14, 2017, while auditing firm KPMG LLP

(“KPMG”) was in the midst of an end-of-year audit of AmTrust’s 2016 financial

results, Maiden was forced to disclose a $120 million reserve charge. In a press



                                       - 25 -
Case 1:19-cv-05296-RMB-JS Document 1 Filed 02/11/19 Page 27 of 51 PageID: 27



release announcing the charge, Maiden stated that the loss reserve charge stemmed

primarily from its commercial auto business, and included a provision to

strengthen reserves as well as adverse developments realized during the fourth

quarter.

      60.    On this news, the price of Maiden common shares declined nearly

10% to close at $17 per share on February 15, 2017, on abnormally high volume of

over 1 million shares traded.

      61.    Earlier in 2016, AmTrust had abruptly switched auditors, from BDO

USA LLP (“BDO”) to KPMG. Thus, KPMG was for the first time conducting an

annual audit of AmTrust’s financials. Later, the SEC would suspend three former

BDO accountants for improper conduct with respect to their audit of AmTrust’s

financials. At the time, BDO also served as Maiden’s auditor.

      62.    On February 27, 2017, Maiden issued a press release announcing its

financial results for its fiscal fourth quarter and year ended December 31, 2016.

For the quarter, Maiden reported a net loss of $69.7 million and a loss ratio of

84.5%, an approximately 20% year-over-year increase.        As to the previously

announced reserve charge, the release stated that $52 million of the charge

stemmed from Maiden’s AmTrust Reinsurance segment due to adverse

developments in the segment’s commercial auto and general liability lines of

business. In addition, the release stated that another $11.5 million of the charge



                                      - 26 -
Case 1:19-cv-05296-RMB-JS Document 1 Filed 02/11/19 Page 28 of 51 PageID: 28



stemmed from Maiden’s reinsurance of National General Holdings Corp., another

related insurance company within the Karfunkel insurance empire.

       63.    On February 28, 2017, Maiden held an earnings conference call to

discuss its operations and earnings results. During the conference call, defendants

revealed that the Company’s annual report for fiscal 2016 might be delayed. The

next day, Maiden issued a press release confirming that it would, in fact, be

delaying the filing of its annual report in order to complete an ongoing audit. On

March 2, 2017, Maiden filed with the SEC a request to delay the deadline to file its

annual report on Form NT 10-K.

       64.    On this news, the price of Maiden common stock dropped

significantly on unusually high trading volume. By March 3, 2017, Maiden stock

closed at $15.35 per share, a decline of 7.5% from the stock’s closing price on

February 27, 2017.

       65.    However, because investors did not know the full truth about

Maiden’s faulty underwriting practices and failure to appropriately price its

reinsurance policies, account for risk and independently assess and audit the

AmTrust policies it reinsured, the price of Maiden stock remained artificially

inflated.    Furthermore, on the February 28, 2017 earnings call, defendants

misrepresented the severity and extent of the problems, characterizing the fourth

quarter adverse development as limited to particular lines of business that the



                                       - 27 -
Case 1:19-cv-05296-RMB-JS Document 1 Filed 02/11/19 Page 29 of 51 PageID: 29



Company was effectively remediating. For example, in her prepared remarks,

defendant Schmitt stated that “[w]e believe we have put these issues behind us.”

Similarly, in his prepared remarks, defendant Raschbaum stated that, “[w]ith

regard to the largest line reinsured, workers’ compensation, we see no significant

changes in risk profile, as AmTrust remains focused on the lower-severity, smaller

commercial accounts.” These statements and others like them were materially

false and misleading when made because, as defendants knew or recklessly

disregarded, Maiden’s failure to maintain adequate underwriting processes and risk

management controls increased the risk of loss across the Company’s portfolio.

      66.   On March 6, 2017, Maiden belatedly filed its annual report on Form

10-K for the fourth quarter and fiscal year ended December 31, 2016 (the “2016

10-K”). The 2016 10-K contained substantially the same false and misleading

statements and failure to make required disclosures about Maiden’s underwriting

and risk management practices and processes and the Company’s actions to

appropriately price policies, establish loss and LAE reserves, avoid unexpected

adverse developments and provide predictable results as those contained in the

2015 10-K and detailed in ¶¶45-49.

      67.   On March 24, 2017, Maiden announced that its auditor, BDO, had

resigned.




                                      - 28 -
Case 1:19-cv-05296-RMB-JS Document 1 Filed 02/11/19 Page 30 of 51 PageID: 30



      68.   Then, on April 11, 2017, The Wall Street Journal published an

explosive report entitled “Secret Recordings Play Role in SEC Probe of Insurer

AmTrust.”    The report described how a former BDO employee had covertly

monitored AmTrust personnel and claimed to have uncovered accounting

misconduct that was being carried out through AmTrust’s offshore affiliates.

Specifically, the whistleblower accused AmTrust of overstating its profits and

financial health by understating what it may need to pay policyholders in the

future. The report also stated that the whistleblower claimed to have emails, secret

recordings, AmTrust bank statements and other internal documents supporting his

contentions and had teamed up with a group that had helped expose the Madoff

Ponzi scheme.     The report also stated that multiple investigations had been

launched into potential accounting improprieties at AmTrust by the SEC, the

Federal Bureau of Investigation and the New York Department of Financial

Services.

      69.   The allegation that AmTrust had understated its policy risks had

negative implications for Maiden. As the Company’s primary source of revenues

was derived from the reinsurance of AmTrust insurance policies, Maiden stood to

suffer substantial losses if those policies paid out unexpectedly large claims.

Furthermore, the allegations cast doubt on the robustness of Maiden’s underwriting

policies and procedures and risk management practices and the sufficiency of its



                                       - 29 -
Case 1:19-cv-05296-RMB-JS Document 1 Filed 02/11/19 Page 31 of 51 PageID: 31



loss reserves. On this news, the price of Maiden stock dropped once again, falling

8.6% to close at $12.75 per share on April 11, 2017, on abnormally large volume

of 2.8 million shares traded.

      70.    On May 8, 2017, Maiden issued a press release announcing its

financial results for the quarter ended March 31, 2017. For the quarter, Maiden

reported non-GAAP operating earnings of $22.6 million, net premiums written of

$900.5 million and a loss ratio of 67.4%. The release also stated that the aggregate

combined ratio for the quarter was 100.9%, which reflected “the impact of more

conservative initial expected loss ratios for the AmTrust master quota share as well

as higher than anticipated losses in the quarter from select casualty lines.”

      71.    The next day, Maiden held an earnings conference call to discuss its

operations and earnings results. In his prepared remarks, defendant Raschbaum

stated that Maiden had recorded “more conservative initial loss picks for the most

recent underwriting year” and had experienced “a modestly higher-than-anticipated

level of loss activity from prior periods.” He went on to explain, “Maiden realized

total net adverse development from prior years of approximately $17 million for

the quarter, with around 2/3 emanating from the AmTrust segment and 1/3 from

Diversified.”




                                        - 30 -
Case 1:19-cv-05296-RMB-JS Document 1 Filed 02/11/19 Page 32 of 51 PageID: 32



      72.     On this news, the price of Maiden common stock declined over 7% to

close at $10.95 per share on May 9, 2017, on abnormally high volume of 1.6

million shares traded.

      73.     However, because investors did not know the full truth about

Maiden’s faulty underwriting practices and failure to appropriately price its

reinsurance policies, account for risk and independently assess and audit the

AmTrust policies it reinsured, the price of Maiden common stock remained

artificially inflated. Furthermore, on the May 9, 2017 earnings call, defendants

misrepresented the severity and extent of the problems, characterizing the first

quarter adverse development as limited to particular lines of business that the

Company was effectively remediating and, further, that the results demonstrated a

turnaround from the Company’s fourth quarter problems. For example, in his

prepared remarks, defendant Raschbaum stated that the “results during the first

quarter of 2017 have improved significantly” since the prior quarter.       This

statement and others like it were materially false and misleading when made

because, as defendants knew or recklessly disregarded, Maiden’s failure to

maintain adequate underwriting processes and risk management controls increased

the risk of loss across the Company’s portfolio and such failures had not been

remediated.




                                      - 31 -
Case 1:19-cv-05296-RMB-JS Document 1 Filed 02/11/19 Page 33 of 51 PageID: 33



      74.    On August 8, 2017, Maiden issued a press release announcing its

financial results for the quarter ended June 30, 2017. For the quarter, Maiden

reported a net loss of $22.4 million and a loss ratio of 74.1%. In addition, the

Company reported a net adverse development of $56 million for the quarter, $29.4

million of which stemmed from Maiden’s AmTrust Reinsurance segment. The

press release further disclosed that the new loss developments were not related to

the prior loss trends, thereby revealing that the problems were more widespread

across the Company’s portfolio than previously disclosed.

      75.    The next day, Maiden held an earnings conference call to discuss its

operating and earnings results. During the call, defendants stated that the adverse

loss developments stemmed from underwriting years going all the way back to

2011 and negatively impacted a significant portion of the Company’s portfolio,

including its most important business lines in the AmTrust Reinsurance segment,

workers compensation and general liability. Analysts responded with frustration

on the call, with one noting “investor concerns” about Maiden’s underwriting

“process” in light of the two reserve charges in three quarters.

      76.    On this news, the price of Maiden common stock plummeted 26.7%

to close at $7.73 per share on August 9, 2017, on abnormally high volume of 2.1

million shares traded.




                                        - 32 -
Case 1:19-cv-05296-RMB-JS Document 1 Filed 02/11/19 Page 34 of 51 PageID: 34



      77.   However, because investors did not know the full truth about

Maiden’s faulty underwriting practices and failure to appropriately price its

reinsurance policies, account for risk and independently assess and audit the

AmTrust policies it reinsured, the price of Maiden common stock remained

artificially inflated. Furthermore, on the August 9, 2017 earnings call, defendants

misrepresented the severity and extent of the problems, characterizing the adverse

developments as a one-off issue that had been remediated and did not signal risks

across the larger portfolio.   For example, in his prepared remarks, defendant

Raschbaum sought to reassure investors that there was no “systemic underlying

issue across the entire portfolio” and that the Company had “responded

appropriately to the elevated claims activity and latency in the quarter.”      He

continued, “Notwithstanding the adverse development, we’ve continued to enjoy

growth in invested asset, strong cash flow and overall growth in gross and net

premiums written. Despite the adverse development, our balance sheet remains

strong with only a modest drop in second quarter book value from $12.19 per share

to $11.95 per share.”     Later, in response to an analyst question, defendant

Raschbaum represented that “[t]he issues in this quarter are pretty unique to the

quarter.” This statement and others like it were materially false and misleading

when made because, as defendants knew or recklessly disregarded, the improperly




                                      - 33 -
Case 1:19-cv-05296-RMB-JS Document 1 Filed 02/11/19 Page 35 of 51 PageID: 35



priced risk in Maiden’s portfolio was not unique to the quarter and the Company

was poised to suffer additional losses in diverse portions of its portfolio.

      78.    On November 8, 2017, Maiden issued a press release announcing its

financial results for the quarter ended September 30, 2017.           For the quarter,

Maiden reported a net loss of $63.6 million and a loss ratio of 81.6%. In addition,

the Company reported a net adverse development of $77.7 million, once again

primarily emanating from the Company’s AmTrust Reinsurance segment.

      79.    On this news, the price of Maiden common stock plummeted 21.7%

to close at $6.58 per share on November 9, 2017, on abnormally high volume of

2.5 million shares traded.

      80.    However, because investors did not know the full truth about

Maiden’s faulty underwriting practices and failure to appropriately price its

reinsurance policies, account for risk and independently assess and audit the

AmTrust policies it reinsured, the price of Maiden common stock remained

artificially inflated. Furthermore, during a November 9, 2017 earnings call to

discuss the results, defendants misrepresented the severity and extent of the

problems, characterizing the adverse developments as a one-off issue that had been

remediated and did not signal risks across the larger portfolio. For example, in his

prepared remarks, defendant Raschbaum highlighted “a number of favorable




                                         - 34 -
Case 1:19-cv-05296-RMB-JS Document 1 Filed 02/11/19 Page 36 of 51 PageID: 36



trends” that he claimed “will ultimately strengthen returns as we return to more

stable underwriting results,” stating in pertinent part:

            Overall, the impact of the prior period development and the
      cat losses do mask a number of favorable trends observed in the
      quarter, including a continued strengthening of our investment
      earnings, strong growth in our Diversified segment emanating from
      both our U.S. platform and our international insurance services brand
      and insurance solutions business, primarily in Europe, growth in
      unrealized gains, solid growth in invested assets and reduced share
      count reflecting active share repurchases in the quarter. These
      continuing trends will ultimately strengthen returns as we return to
      more stable underwriting results.
      81.    These statements and others like them were materially false and

misleading when made because, as defendants knew or recklessly disregarded,

Maiden’s failure to maintain adequate underwriting processes and risk

management controls across its portfolio was leading to increasing losses, not an

imminent return to “stable underwriting results.”

      82.    On February 27, 2018, Maiden issued a press release announcing its

financial results for the quarter and year ended December 31, 2017. For the

quarter, Maiden reported a net loss of $133.6 million and a loss ratio of 93.1%. In

addition, the Company reported a net adverse development of $171 million

stemming from the Company’s workers’ compensation line of its AmTrust

Reinsurance segment and from two accounts in its commercial auto line of

business within the Diversified Reinsurance segment.           The Company also

announced it was actively considering strategic initiatives.


                                         - 35 -
Case 1:19-cv-05296-RMB-JS Document 1 Filed 02/11/19 Page 37 of 51 PageID: 37



      83.    On this news, the price of Maiden common stock fell 16.7% to close

at $6.00 per share on February 28, 2018, on abnormally high volume of 2.5 million

shares traded.

      84.    However, because investors did not know the full truth about

Maiden’s faulty underwriting practices and failure to appropriately price its

reinsurance policies, account for risk and independently assess and audit the

AmTrust policies it reinsured, the price of Maiden common stock remained

artificially inflated. Furthermore, during a February 28, 2018 earnings call to

discuss the results, defendants misrepresented the severity and extent of the

problems, characterizing the adverse developments as having been remediated by

an improvement in underwriting processes and representing that Maiden would

turn the corner in the coming quarters. For example, defendant Raschbaum stated

in pertinent part:

             Notwithstanding the impact of loss development, there are a
      number of favorable trends, which we believe will benefit
      performance in 2018. Strategically, we believe that we are on track
      to see profitable growth in our Diversified portfolio in 2018.

                                  *      *      *

             As we look ahead to 2018, we believe the steps taken in the
      fourth quarter position Maiden for a return to profitability. While
      there can always be some level of variation in loss emergence, we do
      not expect anything of the magnitude of the actions we’ve taken in the
      fourth quarter. Going forward, we’re focused on returning to more
      stable underwriting performance and overall profitable results. We
      believe that even with modest underwriting profitability, our ability to


                                       - 36 -
Case 1:19-cv-05296-RMB-JS Document 1 Filed 02/11/19 Page 38 of 51 PageID: 38



      produce double-digit returns on equity and strong premiums per share
      for our shareholders is realistic.

      85.   Following this conference call, defendants continued to make

materially false and misleading statements and conceal the extent of the poor

policies that Maiden had underwritten. For example, on May 9, 2018, Maiden

issued a press release announcing its financial results for the quarter ended March

31, 2018. The Company reported a modest return to profitability for the quarter,

claiming it had generated $13.7 million in net income. Defendant Raschbaum was

quoted in the release as stating that the quarterly results were a harbinger of

sustained improvement:

      “We are pleased to start the year with a profitable first quarter.
      Underwriting results primarily reflect the impact of higher initial
      current year loss ratios, a modest level of adverse development and
      higher G&A expenses. Revenue in the quarter was influenced by a
      continued moderation of premium from our largest client, AmTrust,
      and in the Diversified segment from several accounts terminated over
      the last 12 months. Business development in the quarter was strong
      across the Diversified segment which should favorably impact future
      quarters.    We remain committed to maintaining disciplined
      underwriting and enhancing profitability.”
      86.   These statements and others like them were materially false and

misleading when made because, as defendants knew or recklessly disregarded,

Maiden was on the brink of suffering catastrophic losses because of its failure to

maintain adequate underwriting processes and risk management controls

throughout the Class Period.



                                      - 37 -
Case 1:19-cv-05296-RMB-JS Document 1 Filed 02/11/19 Page 39 of 51 PageID: 39



       87.     On August 9, 2018, Maiden issued a press release announcing its

financial results for the quarter ended June 30, 2018. The release revealed that

Maiden had not turned the corner, but rather had continued to sustain losses,

suffering a net loss of $5.9 million for the quarter. The release disclosed that

Maiden had suffered an adverse prior year loss development of $28.4 million in its

AmTrust Reinsurance segment and $8 million in its Diversified Reinsurance

segment, even as the Company’s revenues shrank due to lost business from

AmTrust. The release also stated that defendants Raschbaum and Schmitt would

be retiring.

       88.     On this news, the price of Maiden common stock fell 41.3% to close

at $4.40 per share on August 9, 2018, on abnormally high volume of 2.5 million

shares traded.

       89.     Shortly thereafter, in a series of announcements, Maiden disclosed

that it had entered into a number of agreements to sell a large portion of its

business to competitors, effectively divesting the Company’s U.S. reinsurance

treaty operations.    After these divestures, Maiden was left with significantly

reduced business.

       90.     Then, on November 9, 2018, Maiden issued a press release

announcing its financial results for the quarter ended September 30, 2018. The

release disclosed that the Company had sustained a massive $308.8 million net loss



                                       - 38 -
Case 1:19-cv-05296-RMB-JS Document 1 Filed 02/11/19 Page 40 of 51 PageID: 40



during the quarter. The Company revealed that it had suffered a $210.4 million

adverse prior year loss development in just its AmTrust segment. The release also

revealed that the sale of Maiden’s business assets had resulted in an impairment

loss of $74.2 million, providing further confirmation that Maiden had dramatically

overstated the value of its book of business.

      91.    On this news, the price of Maiden common stock fell 31.8% to close

at $2.40 per share on November 12, 2018 (the next trading day), on abnormally

high volume of 2.9 million shares traded.

      92.    On January 3, 2019, Maiden announced that it had amended its quota

share agreement with AmTrust, which would result in Maiden returning

approximately $700 million in gross unearned premium to AmTrust. Rather than a

return to profitability, the shoddy underwriting practices of Maiden, in particular

with respect to related-party AmTrust, had eviscerated the value of the Company

and left the Company’s shareholders holding the bag.          In addition, Maiden

disclosed that, as part of its renegotiated deal, the Company had agreed to pay an

additional five points of ceding commission to AmTrust for a dramatically

slimmed down book of business. Typically, cedants that inflict heavy losses on

their reinsurers are obliged to offer significant reductions in ceding commissions.

Maiden’s acceptance of an even worse deal with an entity that had just caused it to

suffer hundreds of millions of dollars in losses, rather than simply terminating the



                                        - 39 -
Case 1:19-cv-05296-RMB-JS Document 1 Filed 02/11/19 Page 41 of 51 PageID: 41



agreement, evidences the improper extent to which Maiden was improperly

beholden to AmTrust, its largest and most important client.

      93.   As of January 4, 2019, Maiden common stock was trading at just

$1.62 per share, more than 90% below the Class Period high of $18.85 per share.

      94.   As a result of defendants’ wrongful acts and omissions, plaintiff and

the Class (as defined below) purchased Maiden common stock at artificially

inflated prices and suffered significant losses and were damaged thereby.

                              NO SAFE HARBOR

      95.   Defendants’ “Safe Harbor” warnings accompanying Maiden’s

reportedly forward-looking statements (“FLS”) issued during the Class Period

were ineffective to shield those statements from liability. Because most of the

false and misleading statements related to existing facts or conditions, the Safe

Harbor has no applicability. To the extent that known trends should have been

included in the Company’s financial reports prepared in accordance with Generally

Accepted Accounting Principles (“GAAP”), they are excluded from the protection

of the statutory Safe Harbor. 15 U.S.C. §78u-5(b)(2)(A).

      96.   The defendants are also liable for any false or misleading FLS pleaded

because, at the time each FLS was made, the speaker knew the FLS was false or

misleading and the FLS was authorized and/or approved by an executive officer

and/or director of Maiden who knew that the FLS was false. In addition, the FLS



                                       - 40 -
Case 1:19-cv-05296-RMB-JS Document 1 Filed 02/11/19 Page 42 of 51 PageID: 42



were contradicted by existing undisclosed material facts that were required to be

disclosed so that the FLS would not be misleading. Finally, most of the purported

“Safe Harbor” warnings were themselves misleading because they warned of

“risks” that had already materialized or failed to provide any meaningful

disclosures of the relevant risks.

                  ADDITIONAL SCIENTER ALLEGATIONS

      97.    As alleged herein, defendants acted with scienter in that they knew

that the public documents and statements issued or disseminated in the name of the

Company were materially false and misleading; knew that such statements or

documents would be issued or disseminated to the investing public; and knowingly

and substantially participated or acquiesced in the issuance or dissemination of

such statements or documents and actions intended to manipulate the market price

of Maiden common stock, as primary violations of the federal securities laws. As

set forth elsewhere herein in detail, defendants, by virtue of their receipt of

information reflecting the true facts regarding Maiden, their control over, and/or

receipt or modification of Maiden’s allegedly materially misleading misstatements

and/or their associations with the Company which made them privy to confidential

proprietary information concerning Maiden, participated in the fraudulent scheme

alleged herein.




                                      - 41 -
Case 1:19-cv-05296-RMB-JS Document 1 Filed 02/11/19 Page 43 of 51 PageID: 43



      98.    The adverse developments at issue also impacted the Company’s most

important revenue streams and derived from its most important customer,

AmTrust, with whom Maiden is closely related.             Furthermore, Maiden has

expressly stated that the Company’s risk management and underwriting processes

began with and were overseen by the Individual Defendants as the Company’s top

executives during the Class Period and, further, that these processes involved

extremely detailed analyses of the policies underlying Maiden’s reinsurance

contracts.   As such, the Individual Defendants knew or were reckless in not

knowing of the undisclosed facts detailed herein.

                                LOSS CAUSATION

      99.    During the Class Period, as detailed herein, defendants engaged in a

scheme to deceive the market and a course of conduct that artificially inflated the

price of Maiden common stock and operated as a fraud or deceit on purchasers of

Maiden common stock.         As detailed above, when the truth about Maiden’s

misconduct was revealed over time, the value of the Company’s stock declined

precipitously as the prior artificial inflation no longer propped up the stock’s price.

The declines in the price of Maiden common stock were the direct result of the

nature and extent of defendants’ fraud finally being revealed to investors and the

market. The timing and magnitude of the share price declines negate any inference

that the losses suffered by plaintiff and other members of the Class were caused by



                                        - 42 -
Case 1:19-cv-05296-RMB-JS Document 1 Filed 02/11/19 Page 44 of 51 PageID: 44



changed market conditions, macroeconomic or industry factors or Company-

specific facts unrelated to the defendants’ fraudulent conduct. The economic loss,

i.e., damages, suffered by plaintiff and other Class members was a direct result of

defendants’ fraudulent scheme to artificially inflate the price of the Company’s

stock and the subsequent significant decline in the value of the Company’s stock

when defendants’ prior misrepresentations and other fraudulent conduct were

revealed.

      100. At all relevant times, defendants’ materially false and misleading

statements or omissions alleged herein directly or proximately caused the damages

suffered by plaintiff and other Class members. Those statements were materially

false and misleading through their failure to disclose a true and accurate picture of

Maiden’s business, operations and financial condition, as alleged herein.

Throughout the Class Period, defendants issued materially false and misleading

statements and omitted material facts necessary to make defendants’ statements not

false or misleading, causing the price of Maiden common stock to be artificially

inflated. Plaintiff and other Class members purchased Maiden stock at those

artificially inflated prices, causing them to suffer damages as complained of herein.

            APPLICABILITY OF PRESUMPTION OF RELIANCE:
                 FRAUD-ON-THE-MARKET DOCTRINE

      101. At all relevant times, the market for Maiden common stock was an

efficient market for the following reasons, among others:


                                       - 43 -
Case 1:19-cv-05296-RMB-JS Document 1 Filed 02/11/19 Page 45 of 51 PageID: 45



              (a)   Maiden stock met the requirements for listing and was listed

and actively traded on the NASDAQ, a highly efficient and automated market;

              (b)   according to the Company’s Form 10-Q, filed on November 9,

2018, the Company had approximately 82.9 million common shares outstanding as

of November 2, 2018, demonstrating a very active and broad market for Maiden

common stock;

              (c)   Maiden was qualified to file a less comprehensive Form S-3

registration statement with the SEC that is reserved, by definition, to well-

established issuers for whom less scrutiny is required;

              (d)   as a regulated issuer, Maiden filed periodic public reports with

the SEC;

              (e)   Maiden regularly communicated with public investors via

established    market   communication      mechanisms,    including    the    regular

dissemination of press releases on national circuits of major newswire services, the

Internet and other wide-ranging public disclosures; and

              (f)   unexpected material news about Maiden was rapidly reflected

in and incorporated into the Company’s stock price during the Class Period.

      102. As a result of the foregoing, the market for Maiden common stock

promptly digested current information regarding Maiden from publicly available

sources and reflected such information in Maiden stock price.          Under these



                                       - 44 -
Case 1:19-cv-05296-RMB-JS Document 1 Filed 02/11/19 Page 46 of 51 PageID: 46



circumstances, all purchasers of Maiden common stock during the Class Period

suffered similar injury through their purchases of Maiden common stock at

artificially inflated prices, and a presumption of reliance applies.

                        CLASS ACTION ALLEGATIONS

      103. This is a class action on behalf of all purchasers of Maiden common

stock during the Class Period who were damaged thereby (the “Class”). Excluded

from the Class are defendants and their families, the officers and directors of the

Company, at all relevant times, members of their immediate families, and their

legal representatives, heirs, successors or assigns, and any entity in which

defendants have or had a controlling interest.

      104. Common questions of law and fact predominate and include:

(a) whether defendants violated the Exchange Act; (b) whether defendants omitted

and/or misrepresented material facts; (c) whether defendants knew or recklessly

disregarded that their statements were false; (d) whether the price of Maiden

common stock was artificially inflated during the Class Period; and (e) the extent

of and appropriate measure of damages.

      105. The members of the Class are so numerous that joinder of all

members is impracticable. Throughout the Class Period, Maiden common shares

were actively traded on the NASDAQ. These shares are held by hundreds or

thousands of individuals located geographically throughout the country.



                                         - 45 -
Case 1:19-cv-05296-RMB-JS Document 1 Filed 02/11/19 Page 47 of 51 PageID: 47



      106. Plaintiff’s claims are typical of those of the Class. Prosecution of

individual actions would create a risk of inconsistent adjudications. Plaintiff will

adequately protect the interests of the Class. A class action is superior to other

available methods for the fair and efficient adjudication of this controversy.

                                     COUNT I
          For Violation of §10(b) of the Exchange Act and Rule 10b-5
                            Against All Defendants
      107. Plaintiff incorporates ¶¶1-106 by reference.

      108. During the Class Period, defendants disseminated or approved the

false or misleading statements specified above, which they knew or recklessly

disregarded were misleading in that they contained misrepresentations and failed to

disclose material facts necessary in order to make the statements made, in light of

the circumstances under which they were made, not misleading.

      109. Defendants violated §10(b) of the Exchange Act and Rule 10b-5 in

that they, directly and indirectly, by the use of the means or instrumentality of

interstate commerce, the mails or facility of a national securities exchange:

             (a)   employed devices, schemes and artifices to defraud;

             (b)   made untrue statements of material fact or omitted to state

material facts necessary in order to make the statements made, in light of the

circumstances under which they were made, not misleading; or




                                        - 46 -
Case 1:19-cv-05296-RMB-JS Document 1 Filed 02/11/19 Page 48 of 51 PageID: 48



             (c)   engaged in acts, practices and a course of business that operated

as a fraud or deceit upon plaintiff and others similarly situated in connection with

their purchases of Maiden common stock during the Class Period.

      110. Plaintiff and the Class have suffered damages in that, in reliance on

the integrity of the market, they paid artificially inflated prices for Maiden

common stock. Plaintiff and the Class would not have purchased Maiden common

stock at the prices they paid, or at all, if they had been aware that the market price

had been artificially and falsely inflated by defendants’ misleading statements.

      111. By virtue of the foregoing, defendants have violated §10(b) of the

Exchange Act and Rule 10b-5 promulgated thereunder.

      112. As a direct and proximate result of defendants’ wrongful conduct,

plaintiff and the other members of the Class suffered damages in connection with

their purchases of Maiden common stock during the Class Period.

                                     COUNT II

                   For Violation of §20(a) of the Exchange Act
                             Against All Defendants
      113. Plaintiff incorporates ¶¶1-112 by reference.

      114. During the Class Period, defendants acted as controlling persons of

Maiden within the meaning of §20(a) of the Exchange Act. By virtue of their

share ownership, executive and Board positions and stock ownership, and their

culpable participation, as alleged above, the Individual Defendants had the power


                                        - 47 -
Case 1:19-cv-05296-RMB-JS Document 1 Filed 02/11/19 Page 49 of 51 PageID: 49



to influence and control and did, directly or indirectly, influence and control the

decision making of the Company, including the content and dissemination of the

various statements plaintiff contends were false and misleading as detailed herein.

      115. The Individual Defendants were provided with or had unlimited

access to the Company’s internal reports, press releases, public filings and other

statements alleged by plaintiff to be misleading prior to or shortly after these

statements were issued and had the ability to prevent the issuance of the statements

or cause them to be corrected. In particular, the Individual Defendants had direct

involvement in and responsibility over the day-to-day operations of the Company

and, therefore, are presumed to have had the power to control or influence the

particular transactions giving rise to the securities violations as alleged herein.

      116. Maiden controlled the Individual Defendants and its other officers and

employees.

      117. By reason of such wrongful conduct, defendants are liable pursuant to

§20(a) of the Exchange Act.

      118. As a direct and proximate result of these defendants’ wrongful

conduct, plaintiff and the other members of the Class suffered damages in

connection with their purchases of the Company’s common stock during the Class

Period.




                                         - 48 -
Case 1:19-cv-05296-RMB-JS Document 1 Filed 02/11/19 Page 50 of 51 PageID: 50



                              PRAYER FOR RELIEF

      WHEREFORE, plaintiff prays for judgment as follows:

      A.     Determining that this action is a proper class action, designating

plaintiff as Lead Plaintiff and certifying plaintiff as a Class representative under

Rule 23 of the Federal Rules of Civil Procedure and plaintiff’s counsel as Lead

Counsel;

      B.     Awarding compensatory damages in favor of plaintiff and the other

Class members against all defendants, jointly and severally, for all damages

sustained as a result of defendants’ wrongdoing, in an amount to be proven at trial,

including interest thereon;

      C.     Awarding plaintiff and the Class their reasonable costs and expenses

incurred in this action, including counsel fees and expert fees; and

      D.     Awarding such other and further relief as the Court may deem just and

proper.

                                 JURY DEMAND

      Plaintiff demands a trial by jury.

DATED: February 11, 2019               CARELLA, BYRNE, CECCHI, OLSTEIN,
                                        BRODY & AGNELLO, P.C.
                                       JAMES E. CECCHI


                                                     /s/ James E. Cecchi
                                                    JAMES E. CECCHI



                                           - 49 -
Case 1:19-cv-05296-RMB-JS Document 1 Filed 02/11/19 Page 51 of 51 PageID: 51




                                  5 Becker Farm Road
                                  Roseland, NJ 07068
                                  Telephone: 973/999-1700
                                  973/994-1744 (fax)

                                  ROBBINS GELLER RUDMAN
                                   & DOWD LLP
                                  SAMUEL H. RUDMAN
                                  58 South Service Road, Suite 200
                                  Melville, NY 11747
                                  Telephone: 631/367-7100
                                  631/367-1173 (fax)

                                  ROBBINS GELLER RUDMAN
                                   & DOWD LLP
                                  BRIAN E. COCHRAN
                                  655 West Broadway, Suite 1900
                                  San Diego, CA 92101
                                  Telephone: 619/231-1058
                                  619/231-7423 (fax)

                                  JOHNSON FISTEL, LLP
                                  MICHAEL I. FISTEL, JR.
                                  40 Powder Springs Street
                                  Marietta, GA 30064
                                  Telephone: 470/632-6000
                                  770/200-3101 (fax)

                                  Attorneys for Plaintiff




                                   - 50 -
